Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-3, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demma (U.S. Patent No. 8,789,989).
Regarding Claim 1, Demma discloses in Figures 1-4,  an area light decorative element comprising: an optically activatable symbol body 8, 9 at least partially formed of a transparent optically activatable first material and configured to emit visible light in response to the optically activatable symbol body being excited with electromagnetic radiation in a predetermined first frequency range (transparent optical symbol bodies that become visible when exposed to light 
Regarding Claim 2, Demma discloses in Figure 3b,  the area light decorative element according to claim 1, wherein the illumination unit is further configured to start, stop or vary in intensity the emission of the electromagnetic radiation in the predetermined first frequency range in response to a user touching the touch-sensitive surface in the first area (the beam can be adjusted by pressing the – or + symbols 9 Col 6, lines 45-50).
Regarding Claim 3, Demma discloses in Figures 3A-3B,  the area light decorative element according to claim 1, wherein the illumination unit 14, 15, 16 is further configured to increase or decrease an intensity of the emitted visible light in the predetermined visible frequency range together with an intensity of the electromagnetic radiation in the predetermined first frequency range, wherein a ratio between the intensities is predefined (Col 6, lines 45-55).
Regarding Claim 6, Demma discloses in Figures 1-4,  the area light decorative element according to claim 1, wherein the illumination unit is further configured to set an intensity of the emitted visible light in the visible frequency range and/or an intensity of the electromagnetic radiation in the predetermined first frequency range depending on an intensity of the ambient light (the light is set to a visible frequency of red, magenta light source (Col 6, lines 15-30). 
Regarding Claim 8, Demma discloses in Figures 1-4,  the area light decorative element of claim 1, wherein the optically activatable symbol body 8, 9 is further at least partially formed of a transparent optically activatable third material and is configured to emit visible light in 
Regarding Claim 9, Demma discloses in Figures 1-4,  the area light decorative element according to claim 1, wherein the illumination unit 14-17 is configured to be selectively operated in a first mode or in a second mode, wherein the illumination unit, in the first mode, emits only the visible light in the predetermined visible frequency range into the light element, and in the second mode, emits the visible light in the predetermined visible frequency range together with the electromagnetic radiation in the predetermined first frequency range into the area light decorative element (Col 5, lines 54-60).
Regarding Claim 10, Demma discloses in Figures 1-4,  The area light decorative element according to claim 1, further comprising: a further optically activatable symbol body 8, 9 at least partially formed of a transparent optically activatable fourth material and configured to emit visible light in response to the further optically activatable symbol body being excited with electromagnetic radiation in a predetermined fourth frequency range, wherein the further optically activatable symbol body is arranged in the light element, and wherein the touch-sensitive surface is further arranged in a second area of the surface of the light element above the optically activatable symbol body for detecting a touch of a user in the second area (Col 5, lines 20-25).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Demma (U.S. Patent No. 8,789,989) in view of VALEO (DE 2006026869A1). 
Regarding Claim 4, Demma does not explicitly disclose the area light decorative element according to claim 1, wherein the predetermined first frequency range is in the non-visible range, in particular in the infrared range or in the ultraviolet range.

It would have been obvious to one of ordinary skill in the art to have the light sources 14-17 emit in a non visible spectrum.  All the claimed elements in Demma and Valeo were known in the prior art and one skilled in the art could have combined the non visi ble light source as claimed with no change in their respective functions, and the combination would have yielded the predictable result of emitting light to emit a photo luminescent light to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Demma (U.S. Patent No. 8,789,989) in view of Murray (U.S. PG Publication No.2012/0051067). 
Regarding Claim 5, Demma does  not disclose  the illumination unit comprises at least one OLED, wherein the illumination unit is configured to generate the electromagnetic radiation in the first frequency range and/or the visible light in the visible frequency range by means of the at least one OLED.
Murray discloses a trim panel for a vehicle utilizing an OLED as a light source for display functions for vehicle trim (Paras 0034-0038). 
It would have been obvious to one of ordinary skill in the art to configure thelight soruce as an OLED because they have a thin profile and are flexible to conform to various trim features.  All the claimed elements in Demma and Murray were known in the prior art and one skilled in the art could have combined the OLED with the light device as claimed with no change in their respective functions, and the combination would have yielded the predictable result providing a thin profiled litgjhting arrangement that is flexible and able to conform to various trim or body contours to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

s 7 is rejected under 35 U.S.C. 103 as being unpatentable over Demma (U.S. Patent No. 8,789,989)
Regarding Claim 7, Demma does not disclose the area light decorative element according to claim 1, wherein the optically activatable symbol body 8, 9 is further partially made of a non-transparent second material.
It would have been obvious to one of ordinary skill in the art at the time of filing to use an opaque or non-transparent color for establishing a constant indicia despite light or no light emitted, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huebner (U.S. Patent No. 10,098,198) discloses an interior light bar for a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT J MAY/Primary Examiner, Art Unit 2875